Citation Nr: 0731720	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  05-32 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right upper 
quadrant disorder.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1952 to April 1954 
and from February 1955 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January and April 2004 rating decisions of the 
Wilmington, Delaware, Department of Veterans Affairs (VA) 
Regional Office (RO).

In August 2007, in support of his claims, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.

The Board is remanding the claim for service connection for a 
disability manifested by right upper quadrant pain to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  However, 
the Board will go ahead and decide the other claim for 
tinnitus.


FINDING OF FACT

Although his bilateral hearing loss is already service 
connected, there is no medical evidence linking the veteran's 
current tinnitus to any incident of his military service, 
including the type acoustic trauma alleged.  A VA examiner 
has indicated the condition is due to other unrelated 
factors, and there is no medical evidence presently on file 
suggesting otherwise.


CONCLUSION OF LAW

The veteran's tinnitus was not incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), and 
the implementing VA regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

In this case the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2003, April 2004, and March 2006 of the 
information and evidence needed to substantiate and complete 
his claim, including apprising him of what part of that 
evidence he need to provide and what part VA would attempt to 
obtain for him.

VA also has fulfilled its duty to assist the veteran in 
obtaining the identified and available evidence needed to 
substantiate his claim, and affording him a VA examination - 
including for an opinion concerning the cause of his 
tinnitus, the determinative issue.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  VA informed him of the need to 
submit all pertinent evidence in his possession, and provided 
notice, as well, of how a downstream disability rating and 
effective date are assigned.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Moreover, after receiving the required 
notice and assistance, he was provided a meaningful 
opportunity to participate in the adjudication of his claim, 
and his claim was readjudicated, as evidenced by the October 
2005 supplemental statement of the case (SSOC) 
that reconsidered the claim based on any additional evidence 
that had been received since the initial rating decision in 
question and statement of the case (SOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where content-complying VCAA notice was 
not sent until after the initial adjudication of the claim, 
the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure the timing defect).  The veteran did not 
identify and/or provide any additional evidence in response 
to the March 2006 Dingess letter to warrant again 
readjudicating his claim and providing another SSOC.  Cf. 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007) (where, after VA provides a 
content-compliant VCAA notice (on all requisite notice 
elements) - albeit in an untimely manner - and a claimant 
subsequently informs VA there is no further evidence to 
submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication)



The veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably 
affects the essential fairness of this adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (2007) (where the 
U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that any errors in a VCAA notice for any 
of the elements of that notice are presumed to be prejudicial 
unless rebutted by VA); see, too, Simmons v. Nicholson, 487 
F.3d 892 (2007) and Overton v. Nicholson, 20 Vet. App. 427, 
436 (2006).

Background

According to his military occupational specialty (MOS), the 
veteran served as a medical materials superintendent.

The veteran's service medical records (SMRs) are completely 
unremarkable for any complaints, treatment or diagnosis of 
tinnitus, i.e., ringing in his ears.  His second period of 
military service ended in August 1977.

There also are no clinical indications of tinnitus for 
several years after service.

The report of a September 2003 VA examination indicates the 
veteran's complaint of tinnitus.  He said that he had begun 
experiencing this condition in 1998, so if true meaning only 
about five years prior.  The VA examiner determined the 
humming the veteran complained of was probably age-related 
and possibly presbyacusis.  No active disease of the ear, 
nose, or throat was found.

During his August 2007 videoconference hearing, the veteran 
testified that he had suffered from tinnitus since the 1970s 
(meaning since he was in the military), but that he was never 
treated for it.  He said that he was stationed at a medical 
supply depot, and that his desk was near an outside 
generator.  He believes the cause of his tinnitus was his 
proximity to that generator.



Governing Statutes and Regulations

Service connection will be granted if it is shown the veteran 
suffers from disability resulting from an injury sustained or 
a disease contracted in the line of duty, or for aggravation 
of a pre-existing condition during service beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

That an injury occurred in service, alone, is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the relevant evidence, the preponderance of 
it is against the claim.  Although he has already established 
his entitlement to service connection for bilateral hearing 
loss, the evidence does not support a similar finding that 
the veteran's bilateral tinnitus is also related to his 
military service - and in particular to the type acoustic 
trauma alleged.

The veteran's first report of tinnitus was in September 2003, 
approximately 26 years after his military service ended.  
This lengthy period without complaint or treatment is 
evidence there has not been a continuity of symtomatology 
since service and weighs heavily against his claim - even 
considering that he more recently alleged during his August 
2007 videoconference hearing that he had experienced the 
tinnitus since the 1970s, i.e., since service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).



In any event, there is no medical evidence of a nexus (i.e., 
an etiological link) between the veteran's tinnitus and his 
military service, including in particular the type acoustic 
trauma alleged.  Indeed, to the contrary, the VA examiner 
attributed the veteran's tinnitus (the "humming" sound in 
his ears) to factors totally unrelated to his military 
service - namely, most likely his age and to a lesser extent 
possibly presbyacusis.  And although the veteran sincerely 
believes otherwise, neither he nor his representative has the 
necessary medical training and/or expertise to give a 
probative opinion on this determinative issue.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  So the VA's examiner's 
unfavorable opinion is unrefuted.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, for the reasons and bases mentioned, this 
doctrine is not for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for tinnitus is denied.




REMAND

A VA examination is needed to decide the veteran's remaining 
claim concerning his right upper quadrant condition 
manifested by pain.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was treated for right upper quadrant pain while 
in service; however, a diagnosis could not be made.  He 
retired from the military in August 1977 and started seeking 
treatment again for right upper quadrant pain not too long 
thereafter, in 1980, and on several additional occasions 
during the many years since.  He testified during his August 
2007 videoconference hearing that his pain is so severe that 
it is incapacitating, that he has taken pain medication for 
many years, and that he also had a nerve block and 
exploratory surgery to determine the cause of the pain, yet 
his doctors still have been unable to come up with a 
definitive diagnosis.  He has not had a VA examination to 
determine the nature and etiology of this right upper 
quadrant pain - including whether it is associated with his 
already service-connected low back disability.  So a medical 
opinion is needed concerning this before deciding this issue.

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Contact the veteran and request 
that he identify and/or submit any 
additional medical treatment records 
that have not been previously provided, 
and which would support his assertion 
that a disorder manifested by right 
upper quadrant pain was incurred or 
aggravated in service.  Document all 
attempts to obtain the supporting 
evidence he mentions.

2.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of any current right upper 
quadrant disorder (including the 
associated pain).  It is imperative 
that the claims file be made available 
to the examiner for a review of the 
veteran's pertinent medical and other 
history, including a complete copy of 
this remand, and all indicated 
diagnostic testing and evaluation 
should be performed.  The designated 
examiner should report diagnoses for 
any current disorders found and should 
offer, if possible, an opinion 
concerning the cause, including in 
terms of whether the diagnosis is 
traceable to the symptoms the veteran 
experienced while in the military.  
Also indicate whether the veteran's 
right upper quadrant pain is part and 
parcel of his already service-connected 
low back disability.

3.  Then readjudicate this claim in 
light of the additional evidence.  If 
this claim is not granted to the 
veteran's satisfaction, send him and 
his representative a SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The purpose of this remand is to clarify 
questions of medical complexity.  The Board 
intimates no opinions as to the eventual 
determinations to be made.  The veteran has the 
right to submit additional evidence and argument 
concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


